308 S.W.3d 788 (2010)
STATE of Missouri, Respondent,
v.
Cynthia V. MILENE, Appellant.
No. WD 70156.
Missouri Court of Appeals, Western District.
May 4, 2010.
Nancy A. McKerrow, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq. and Jayne T. Woods, Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.


*789 ORDER
PER CURIAM:
Cynthia Milene challenges the sufficiency of the evidence to support her convictions for possession of a controlled substance and making a false report. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).